Citation Nr: 0103056	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for pain disorder with 
temporomandibular joint (TMJ) syndrome and myofascial pain 
dysfunction syndrome, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from November 1976 to 
April 1978.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.


FINDING OF FACT

The veteran's pain disorder with TMJ syndrome and myofascial 
pain dysfunction syndrome manifested by pain in the jaw, neck 
and shoulder, depression and flattened affect; a Global 
Assessment of Functioning (GAF) scale score of 60 has been 
assigned.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for pain disorder with TMJ syndrome and myofascial pain 
dysfunction syndrome are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9422 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

During service the veteran underwent surgery to correct a 
bilateral Class III malocclusion.  Following that surgery he 
developed bilateral ear pain.  The ears were found to be 
normal and it was concluded that the pain was caused by TMJ 
complex.  Following service a VA examination resulted in 
diagnoses of TMJ syndrome with pain and cystic changes in the 
right mandible.  In a rating action in July 1979 the RO 
granted service connection for that disability and assigned a 
zero percent rating.

On VA examination in April 1981, diagnoses were TMJ syndrome 
and myofascial pain dysfunction syndrome.  In a rating action 
in May 1981, the RO assigned separate ratings of 10 percent 
each for TMJ syndrome on the right and myofascial pain 
dysfunction syndrome.  

VA outpatient clinic records dated from January to June 1999 
reveal that the veteran participated in group therapy for 
anger management.  He also participated in physical therapy 
for neck and shoulder pain.  

In a memo, addressed to the veteran, dated in March 1999, a 
VA psychiatrist indicated that because of continuous pain 
from his shoulder and nerve injury the veteran had become 
chronically depressed.  It was reported that the veteran was 
being treated for depression and that his symptoms had become 
totally disabling.

In July 1999, the veteran (through his representative) filed 
a claim for depression secondary to his service-connected 
conditions.  

On VA examination in July 1999, the veteran reported an 
extensive history of pain related to his jaw, his neck, and 
his shoulders.  He complained of depression, including 
depressed mood, social isolation, sleep disturbance, appetite 
disturbance, concentration problems, memory impairment, some 
suicidal ideation with a plan, but he denies any suicidal 
intent.  He reports experiencing depressive symptoms ever 
since his pain symptoms began in 1976.  These symptoms have 
significantly impaired his ability to work.  The patient 
reports he has been unable to maintain employment because of 
his pain conditions.  He reports last working four years ago, 
where he worked in a maintenance position for 2-1/2 to 3 
years.  It is unclear if he left this position because of 
substance use or because of his reported pain condition.  
Examination revealed that he was alert and oriented x3.  Mood 
appeared depressed.  Affect was flat.  Speech was clear, 
logical, and goal-directed with content related to his 
multiple physical symptoms, long history of depression, and 
difficulty supporting himself on his current VA pension.  
Thoughts were clear and logical with no evidence of 
pathognomic signs of organicity, change in tangentiality or 
circumstantiality.  Throughout the examination the veteran 
talked about his pain symptoms.  The examiner concluded that 
the veteran's current symptoms were more consistent with pain 
disorder.  The patient reported pain in mostly an anatomical 
sense including his jaw, his neck, and now his shoulder.  The 
pain caused him impairment in his ability to work and to 
interact with others.  In addition, there were also 
psychological factors that are related to his pain.  He 
seemed to have symptoms of depression, although they were not 
consistent with a major depressive disorder.  The impression 
was pain disorder associated with psychological features in a 
general medical condition.  TMJ with limited motion of the 
jaw and paralysis of the nerve.  The examiner assigned 
current rating on the GAF scale was 60.  The veteran was 
considered competent.

In August 1999, the veteran, through his representative, 
forwarded a copy of a physical examination report from the 
Division of Rehabilitation Services of the Maryland 
Department of Education, reflecting diagnoses of degenerative 
arthritis with disk bulges, chronic left shoulder pain, 
neuralgia (not otherwise specified), depression, and limited 
jaw mobility with chronic pain.  At that time, the 
representative reiterated his request for consideration of a 
claim for service connection for depression on a secondary 
basis, and requested a higher evaluation for the veteran's 
TMJ disability.  

Later in August 1999, the RO recharacterized the veteran's 
disability as pain syndrome, to include temporomandibular 
joint syndrome and myofascial pain dysfunctions syndrome 
(previously rated under DCs 9905 and 8299-8205 (by analogy, 
under Diagnotic Code 8205)), and assigned an increased, 50 
percent evaluation, effective from March 1999.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that pertinent 
treatment records have been associated with the record, and 
the veteran has undergone examination to obtain a current 
evaluation as to the extent of his disability.  Moreover, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Thus, the Board 
finds that the duty to assist has been met, and the claim is 
ready for appellate review.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The rating schedule authorizes a 10 percent rating for 
limitation of motion of the temporomandibular articulation 
where lateral excursion is limited to 0 to 4 mm, or where 
inter-incisal motion is limited to 31 to 40 mm.  A 20 percent 
rating is provided where inter-incisal motion is limited to 
21 to 30 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

A 10 percent rating may be assigned for myofascial pain 
dysfunction syndrome by analogy to incomplete paralysis of 
the fifth cranial nerve where there is moderate disability.  
A 30 percent rating is provided where there is severe 
disability.  See 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 
8205.  

The Board notes, however, that the rating schedule 
specifically prescribes that when a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the disability shall be evaluated using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9422, a 50 
percent rating is provided for pain disorder where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is provided where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relationships, 
judgment, thinking, or mood due to such symptoms as:  
suicidal ideation; obsession rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

In evaluating the veteran's disability in this case, the 
Board first finds that his psychiatric disability the 
dominant (more disabling) aspect of his condition.  
Accordingly, it is appropriate to rate his disability under 
Diagnostic Code 9422, rather than under the diagnostic codes 
pertinent to evaluating the organic aspect of his disability.  

The evidence most relevant to actually evaluating the 
severity of the veteran's disability is the report of his 
most recent VA examination in July 1999.  At that time, it 
was reported that the veteran appeared depressed and his 
affect was flat.  He reported pain in the jaw, neck and 
shoulder.  However, he was alert and oriented, his speech was 
clear, logical and goal directed and his thoughts were clear 
and logical.  His GAF score was 60 [which, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)].  Thus, the RO's assignment of a 50 percent 
evaluation under Diagnostic Code 9422 appears to have been 
based upon consideration of both psychiatric and physical 
symptomatogy.  However, in the absence of evidence of the 
type or magnitude of symptomatology warranting the next 
higher, 70 percent evaluation, there is no basis for 
assignment of an increased evaluation under Diagnostic Code 
provide a basis for the assignment of a schedular rating in 
excess of 50 percent for his pain disorder.

Additionally, moreover, there is no showing that the 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  While the veteran's disability includes both 
psychiatric and physical components, the rating schedule 
contemplates evaluation of such disabilities.  Further, the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings); to warrant frequent periods of 
hospitalization; or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
veteran's claim for a higher evaluation for pain disorder 
with TMJ syndrome and myofascial pain dysfunction syndrome 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 50 percent for pain disorder with TMJ 
syndrome and myofascial pain dysfunction syndrome is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

